El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
En la acción sobre sentencia declaratoria establecida por *273Osear F. Bravo y The Mayagüez Sugar Company, Inc. en contra de Bobert Heinrich Han Schnabel et ais. y por la qne se interesaba qne al interpretarse nna clánsnla del contrato ae arrendamiento existente entre las partes se resolviera qne 25 cnerdas de cañas qne habían al vencer dicho contrato pertenecían a la compañía demandante, la Corte de Distrito de Mayagüez dictó sentencia declarando sin lngar la de-manda y condenando a los demandantes al pago de las cos-tas y $500 de honorarios de abogado. Apelada la sentencia fné modificada por esta Corte Snprema rebajándose a $300 dichos honorarios y así modificada se confirmó. Asimismo el recurso interpuesto por los demandantes en cnanto al memo-rándum de costas aprobado por la corte inferior ascendente a $43 fné desestimado. Véase 59 D.P.R. 696.
Dnrante la vigencia de dicho pleito se había nombrado nn síndico para qne se hiciera cargo de cortar y moler las cañas de azúcar sembradas en las 25 cnerdas, las qne pro-dujeron $1,015.18, siendo depositada dicha snma en poder del síndico.
Al enviarse el mandato de esta Corte a la de Mayagüez,. los demandantes inmediatamente dieron cumplimiento a la sentencia y consignaron a favor de los demandados la snma de $343 importe de las costas y honorarios. Posteriormente los demandados radicaron ante la corte inferior nna moción solicitando se les entregaran los $1,015.18 en que habían sido vendidas las cañas y además qne se condenara a los deman-dantes a pagarles $60.91 en concepto de intereses al tipo legal sobre dicha suma. Los demandantes se allanaron a la entrega de la suma principal pero se opusieron a la reclama-ción de los intereses, alegando qne ni en la sentencia de la corte inferior ni en la dictada por esta Corte Snprema en apelación se les había condenado al pago de intereses y ade-más qne la corte inferior carecía de jurisdicción para conce-derlos.
Celebrada nna vista la corte inferior dictó resolución de-clarando con lngar la moción de los demandados en su tota-*274lidad y, para revisar la misma, los demandantes radicaron este reenrso de certiorari. Expedido el auto correspondiente los demandados en el pleito principal radicaron nn escrito ■de oposición y señalada la vista se celebró sin asistencia de las partes las qne han sometido el mismo por medio de ale-gatos.
 La corte inferior fundamentó su resolución en esta forma:
i "Es indudable que los demandados han sufrido el perjuicio de no haber podido disponer del importe del azúcar que produjo la referida plantación de caña de su propiedad desde que se radicó la demanda hasta la fecha en que estamos resolviendo esta moción.
“El artículo 341 del Código de Enjuiciamiento Civil vigente, dice:
“ 'Artículo 341. — (1035 Cal.) El secretario incluirá en el regis-tro de la sentencia los intereses correspondientes a la misma desde la fecha en que se dictó, y las costas, si se hubieren tasado o calcu-lado; y dentro de dos días después de haberse tasado o calculado, si no se hubieren incluido en la sentencia, las insertará en el espacio en blanco que se habrá dejado en dicha sentencia para ello, y hará análoga 'inserción de dichas costas en las copias de aquélla y en el libro de registro de sentencias.’
“Interpretando este artículo dijo nuestro Tribunal Supremo lo siguiente:
“ ‘Intereses — Sentencias—Intereses Desde la Pecha de la Senten-cia — Deber del Secretario. — El artículo 341 del Código de Enjuicia-miento Civil impone al secretario del tribunal sentenciador el deber de incluir en el registro de la sentencia, y por tanto en el manda-miento para la ejecución de ésta, los intereses correspondientes a la misma desde la fecha en que se dictó, aun cuando en la decisión ren-dida por el juez no se hubieran incluido. Hernández Mena v. Foote, Juez de Distrito, 22 D.P.R. 759.’ ”
Somos de' opinión que ni el artículo -341 del Código de Enjuiciamiento Civil, ni el caso de Hernández Mena v. Foote, Juez, son de aplicación a los hechos del caso de autos. La sentencia aquí dictada no era por suma líquida alguna sobre la cual pudiera el secretario de la corte incluir, a los dos días de dictada y al registrar la misma, los intereses corres-*275pondientes. El artículo 341 se refiere a casos en que de la propia sentencia aparece una suma sobre la cual pueda el secretario calcular los intereses, como sucedió en el caso de Hernández Mena v. Foote, supra, en el que se concedieron $2,000 de daños y perjuicios. '
Al comentar el artículo 1035 del Código de Enjuiciamiento Civil de California, equivalente al 341 del nuestro, en 14 Cal Jur. 945, se hace referencia al tópico sobre “interest” pá-.gina 676, en el que expresamente se dice que: “ha sido la jurisprudencia constante que todas las sentencias finales en reclamación de dinero conlleven el pago de intereses. . . . ” Así, por ejemplo, en el caso de Estate of Lockhart, 21 Cal. App. (2d),574, 69 P. (2d) 1001 se resolvió que: “por su pro-pia naturaleza los intereses sólo pueden computarse sobre una sentencia concediendo una suma de dinero (money judgment) . ’ ’
Ratificando la regla establecida en el caso de Hernández Mena v. Foote, supra, y. consistente con la jurisprudencia de California, esta Corte en el caso de Franceschi Ex parte, 53 D.P.R. 75 se expresó así:
“Nuestra conclusión es que el artículo 341 del Código de Enjui-ciamiento Civil concede el derecho a que se incluyan intereses al tipo legal en una sentencia en que se ordena el pago de dinero (money judgment).”
La corte inferior ha querido tratar este caso como uno de daños y perjuicios, sin serlo, ya que en su resolución da por probado que los demandados “han sufrido el perjuicio de no haber podido disponer del importe del azúcar”, pero no tomó en consideración el hecho de que los demandantes tampoco han podido disponer de dicho importe que estuvo siempre en poder del síndico nombrado por la corte. Si los demandados fueron o no perjudicados, es cuestión que no estaba envuelta en este caso ni fue objeto de la sentencia dic-tada por la corte inferior y confirmada en apelación. Cual-quier reclamación que por dicho concepto deseen hacer, debe *276ser objeto de otra acción, si procede. Bien se consideren los $60.91 como daños o como intereses, la corte inferior carecía de jurisdicción para concederlos en este caso.
La jurisprudencia citada por los demandados no es apli-cable a los hechos de este caso pues ella se refiere a casos de mora en el cumplimiento de una obligación en los que se ha resuelto que “la indemnización de daños y perjuicios consis-tirá, a falta de convenio, en el interés legal”.

Debe declararse con lugar la ‘petición y, en su consecuen-cia, anularse la resolución dictada por la corte inferior el 26 de febrero de 1942.